368 F.2d 842
UNITED STATES of America, Appellee,v.John Herbert WILSON, Defendant-Appellant.
No. 171.
Docket 30290.
United States Court of Appeals Second Circuit.
Submitted November 7, 1966.
Decided November 21, 1966.

Jon O. Newman, U. S. Atty., Robert D. Glass, Asst. U. S. Atty., District of Connecticut, New Haven, Conn., for appellee.
Herbert S. Siegal, New York City, for defendant-appellant.
Before LUMBARD, Chief Judge, and MEDINA and KAUFMAN, Circuit Judges.
PER CURIAM:


1
John Herbert Wilson appeals from his conviction by a jury in the District of Connecticut for armed robbery of the General Bank & Trust Company, Whalley Avenue Branch, in New Haven, and sentence to twenty-five years imprisonment, 18 U.S.C. § 2113(d). He alleges that the government concealed a promise to his accomplice, John Claiborne, who testified at trial, that he would receive consideration for such testimony, and that this concealment violated due process because Claiborne unequivocally testified that no promise had been made, citing Napue v. State of Illinois, 360 U.S. 264, 79 S.Ct. 1173, 3 L.Ed.2d 1217 (1959). He asks us to infer that such a promise must have been made. However, there was no evidence to support the allegations that a promise was made and that it was concealed; nor was there any reason why the court should have drawn any such inferences from all the circumstances. On the other hand, Claiborne specifically testified that no promise was made. There was no reason to believe that Claiborne testified falsely. On the contrary, there was eye-witness evidence corroborating Claiborne and identifying Wilson as one of the men who robbed the bank at gun point.


2
Wilson also claims error in being tried in Bridgeport after his arraignment in New Haven, without an order of transfer under Rule 19, Federal Rules of Criminal Procedure. Wilson did not object to his trial in Bridgeport and complains of it for the first time on this appeal. As the District of Connecticut is not divided into divisions, no order of transfer was required.


3
Judgment affirmed.